Per Curiam.
*88Appellant appeals the revocation of his probation raising multiple issues on appeal. We affirm all issues. However, we remand with instructions for the trial court to correct the written revocation order to conform to the trial court's oral pronouncement, which found two grounds for revocation: felon in possession of a firearm and felon in possession of ammunition. See Walker v. State , 243 So.3d 1013 (Fla. 4th DCA 2018). We also remand with instructions for the trial court to enter a corrected written order, consistent with the trial court's oral pronouncement, finding that appellant poses a danger to the community. See Arnone v. State , 204 So.3d 556, 557 (Fla. 4th DCA 2016).
Affirmed and remanded with instructions.
Gross, Levine and Forst, JJ., concur.